Title: From George Washington to Henry Lee, 21 July 1793
From: Washington, George
To: Lee, Henry



(Private) Dear Sir,
Philadelphia July 21st 1793

I should have thanked you at an earlier period for your obliging letter of the 14th ulto, had it not come to my hands a day or two only before I set out for Mount Vernon; and at a time when I was much hurried, and indeed very much perplexed with the disputes, Memorials and what not, with which the Government were pestered by one or other of the petulant representatives of the Powers at War. And because, since my return to this City (nine days ago) I have been more than ever overwhelmed with their complaints. In a word, the trouble they give is hardly to be described.
My Journey to and from Mt Vernon was sudden & rapid, and as short as I could make it. It was occasioned by the unexpected death of Mr Whitting (my Manager) at a critical season for the business with which he was entrusted. Where to supply his place I know not; of course my concerns at Mt Vernon are left as a body without a head—but this bye the by.
The communications in your letter were pleasing and grateful. For although I have done no public Act with which my Mind upbraids me, yet it ⟨is⟩ highly satisfactory to learn that the things which I do (of an interesting tendency to the peace & happiness of this Country) are generally approved by my fellow Citizens. But were the case otherwise, I should not be less inclined to know the sense of the People upon every matter of great public concern; for as I have no wish superior to that of promoting the happiness & welfare of this Country, so, consequen⟨t⟩ly, it is only for me to know the means, to accomplish the end, if it is within the compass of my Powers.
That there are in this, as in all other Countries, discontented characters, I well know; as also that these characters are actuated by very different views. Some good, from an opinio⟨n⟩ that the measures of the general Government are impure. Some bad, and (if I might be allowed to use so harsh an epithet) diabolical;

inasmuch as they are not only meant to impede the measures of that Government generally, but more especially (as a great mean towards the accomplishment of it) to destroy the confidence which it is necessary for the People to place (until they have unequivocal proof of demerit) in their public Servants; for in this light I consider myself, whilst I am an occupant of Office; and if they were to go farther & call me there Slave (during this period) I would not dispute the point. But in what will this abuse terminate? The result, as it respects myself, I care not; for I have a consolation within that no earthly efforts can deprive me of—and, that is, that neither ambitious, nor interested motives have influenced my conduct. The arrows of malevolence therefore, however barbed & well pointed, never can reach the most valuable part of me; though, whilst I am up as a mark, they will be continually aimed. The publications in Freneau’s and Beach’s Papers are outrages on common decency; and they progress in that style, in proportion as their pieces are treated with contempt, & passed by in silence by those, at whom they are aimed. The tendency of them, however, is too obvious to be mistaken by men of cool & dispassionate minds; and, in my opinion, ought to alarm them; because it is difficult to prescribe bounds to the effect.
The light in which you endeavored to place the views and conduct of this Country to Mr G—t; and the sound policy thereof as it respected his own; was, unquestionably the true one; and such as a man of penetration, left to himself, would most certainly have viewed them in⟨.⟩ but mum on this head. time may unfold more, than prudence ought to disclose at present.
As we are told that you have exchanged the rugged & dangerous field of Mars, for the soft and pleasurable bed of Venus, I do in this as I shall in every thing you may pursue like unto it good & laudable⟨,⟩ wish you all imaginable success and happiness; being with much truth and regard Dear Sir, Your Affecte Servt

Go: Washington

